DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the request for continued examination filed on January 21, 2021.
 	
 	Claims 1-4, 6-10, 12-15 and 17-20 are pending.
	

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/21 has been entered.

Response to Arguments
Applicant's arguments filed 1/21/21 have been fully considered but they are not persuasive. The Applicant argues, pages 7-9, Sullivan does not 1) send “content data” with “reproduction timing”,  2) does not correct “reproduction timing of the content data” and 3) “time” is not equivalent to “content data”.  The Examiner respectfully disagrees.
 	The purpose of Sullivan is to provide the synchronization of the playback of a digital audio broadcast on a plurality of network output devices. In order to perform this function, a PCa sends an audio sample to PCn and calculates the time difference to calculate the latency between the devices.  After this calculation is complete, the audio broadcast or “content data” is sent to PCn along with the 
 	As to 1) therefore as shown, Sullivan sends “content data” (i.e the audio broadcast) to PCn along with the “reproduction timing” (i.e. latency information) (see Figure 2, Paragraphs 0028-0033).
 	As to 2) In order to sync the playback of all PCn devices to play the audio broadcast at the same time, each PCn uses latency information to delay the audio broadcast by the latency amount for each PCn which “corrects the reproduction timing of the content data” (see Figure 2, Paragraphs 0028-0033).
 	As to 3) as previously discussed, the audio broadcast (i.e. content data) is sent with the latency information (i.e. reproduction timing, or “time”) to each PCn.  PCa and PCn have client/server reproducers which reproduce the audio broadcast by playing back said audio broadcast according to the latency information for the Users to hear (see Figure 2, Paragraphs 0028-0033).

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9, 12-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (U.S. PGPub. No. 2003/0198255) in view of Akhter (U.S. PGPub. No. 2015/0281028).

 	As to Claims 1 and 12, Sullivan discloses a content data delivery system, comprising: a client comprising at least one processor configured to implement stored instructions; a server comprising at (Figure 1); the plurality of tasks comprising: 
 	a server side communication task that transmits test data and receives return test data from the client including reception time information (PCA 10 transmits and receives test audio data to determine latency. Paragraph 0028); 
 	a calculating task that obtains a reference time difference with the client based on the test data that has been transmitted and received by the server side communication task (Step 130, Figure 2; Paragraph 0033); and 
 	a delivering task that delivers content data including information that indicates reproduction timing to the client (Figure 2; Paragraphs 0028 and 0033); 
 	the processor of the server or the processor of the client executes a correcting task that corrects the reproduction timing of the content data by use of the reference time difference (Steps 160-170, Figure 2; Paragraph 0033).
 	However, although Sullivan teaches calculating latency by comparing the times of transmission and calculating average latency as discussed in the previous action, Akhter more closely discloses test data including transmission time information to the client and return test data including reception time information of the test data and transmission time information of the return test data, and calculating a server and client arithmetic average of transmission and reception time and a difference between the said times. 
 	Akhter, in the same field of endeavor teaches test data including transmission time information to the client and return test data including reception time information of the test data and transmission time information of the return test data (Timestamps are included in the sent and returned packet data. Paragraphs 0009, 0047-0054 and 0096);
(An average latency, or the average of the difference in time between transmittal timestamp and arrival timestamp, is calculated. Paragraphs 0078-0079).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined the content data delivery system as taught by Sullivan with using calculating the average using timestamps as taught by Akhter.  The motivation would have been calculate general average latency in both directions for a better overall picture of latency in the system.

 	As to Claims 2 and 13, Sullivan-Akhter teach the system as previously discussed in Claim 1.  Sullivan further teaches wherein the correcting task is executed by the processor of the server and corrects the reproduction timing of the content data to be delivered to the client by use of the reference time difference (Figure 2; Paragraph 0033).

	As to Claims 3 and 14, Sullivan-Akhter teach the system as previously discussed in Claim 1.  Sullivan further teaches wherein: the correcting task is executed by the processor of the client (Step 160, Figure 2; Paragraph 0033); the delivering task delivers the reference time difference to the client (Step 150, Figure 2; Paragraph 0033); and the correcting task corrects the reproduction timing of the content data by use of the reference time difference that has been received from the server (Step 160, Figure 2; Paragraph 0033).

Claims 4 and 15, Sullivan-Akhter teach the system as previously discussed in Claim 1.  Sullivan further teaches wherein: transmission and reception of the test data are executed a plurality of times; and the calculating task calculates the reference time difference by use of a value with a smallest difference in time from the transmission of the test data to the reception of the test data (Paragraphs 0024 and 0032).

	As to Claims 6 and 17, Sullivan-Akhter teach the system as previously discussed in Claim 1.  Sullivan further teaches wherein: transmission and reception of data including the time information is performed during delivery of the content data; and the calculating task obtains the reference time difference by use of a latest test data (Paragraphs 0030-0033).

	As to Claims 7 and 18, Sullivan-Akhter teach the system as previously discussed in Claim 1.  Sullivan further teaches wherein the server comprises a temporary storage that has a capacity corresponding to time required for delivery of the content data to the client (Latch 220. Paragraph 0034).

	As to Claim 9, Sullivan-Akhter teach the system as previously discussed in Claim 1.  Sullivan further teaches wherein: the client comprises: a client side reproducer that reproduces the content data; and a client side signal processor that performs predetermined processing to a signal according to the content data that has been reproduced by the client side reproducer; and the processor of the client executes an adjusting task that adjusts the reproduction timing of the content data based on processing time of the client side signal processor (Steps 160-170, Figure 2; Paragraph 0033).


Claims 8, 10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (U.S. PGPub. No. 2003/0198255) in view of Akhter (U.S. PGPub. No. 2015/0281028) and in further view of Klingbeil (U.S. PGPub. No. 2016/0105473).

 	As to Claims 8 and 19, Sullivan-Akhter teach wherein: the server comprises: a server side reproducer that reproduces the content data; and a server side signal processor that performs predetermined processing to a signal according to the content data that has been reproduced by the server side reproducer (PCA 10 includes audio playback hardware for reproducing the audio content. Paragraphs 0024-0026).
 	However, Sullivan-Akhter does not expressly disclose wherein the capacity of the temporary storage is adjusted based on processing time of the server side signal processor.
 	Klingbeil, in the same field of endeavor, teaches the capacity of the temporary storage is adjusted based on processing time of the server side signal processor (Jitter Buffer is dynamically adjusted based on audio processing time performance. Figure 4; Paragraphs 0047-0054).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined the content data delivery system as taught by Sullivan-Akhter with the capacity of the temporary storage is adjusted based on processing time of the server side signal processor as taught by Klingbeil.  The motivation would have been optimize playback performance.

	As to Claims 10 and 20, Sullivan-Akhter-Klingbeil teach system as previously discussed in Claim 8.  Sullivan further teaches wherein: the client comprises: a client side reproducer that reproduces the content data; and a client side signal processor that performs predetermined processing to a signal according to the content data that has been reproduced by the client side reproducer; the processor of the client executes a client side communication task that transmits information that indicates the (PCn 20 includes audio playback hardware for reproducing the audio content. Paragraphs 0024-0026); and the capacity of the temporary storage is adjusted based on the processing time of the server side signal processor and the processing time of the client side signal processor (Klingbeil further teaches wherein the Jitter Buffer is dynamically adjusted based on audio processing time performance. Figure 4; Paragraphs 0047-0054).

 
	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309.  The examiner can normally be reached on Monday - Thursday 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/R.B.M./Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456